821 A.2d 1246 (2003)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Taibu Modamu GRANT a/k/a Bryant Damu Taibu a/k/a/ Tyrone Gramm, Appellant.
No. 57 WAP 2001.
Supreme Court of Pennsylvania.
April 28, 2003.
ORDER
PER CURIAM.
AND NOW, this 28th day of April, 2003, the Application for Reargument is DENIED. *1247 We clarify that the rule announced in Commonwealth v. Grant, 813 A.2d 726 (Pa.2002), does not apply to claims of ineffective assistance of counsel where the intermediate appellate court on direct appeal has rendered a disposition on the merits.